Citation Nr: 1644858	
Decision Date: 11/30/16    Archive Date: 12/09/16

DOCKET NO.  11-28 324	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for bilateral glaucoma.

2.  Entitlement to a higher initial rating for chronic sickle cell disease prior to September 22, 1983, currently rated noncompensable prior to February 13, 1975, 10 percent disabling from February 13, 1975 through September 16, 1975, 30 percent disabling from September 17, 1975 through October 22, 1977, and 60 percent disabling from October 23, 1977 through September 21, 1983.

3.  Entitlement to a rating in excess of 70 percent for posttraumatic stress disorder (PTSD).

4.  Entitlement to a rating in excess of 10 percent for type II diabetes mellitus.

5.  Entitlement to a compensable rating for chloracne.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his daughter


ATTORNEY FOR THE BOARD

B. Elwood, Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 to July 1970.  He received the Combat Infantryman Badge.

These matters come before the Board of Veterans' Appeals (Board) from January 2011 and November 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  In the January 2011 decision, the RO implemented an August 2010 Board decision which assigned an effective date of July 8, 1970 for the grant of service connection for chronic sickle cell disease on the basis of clear and unmistakable error in a December 1970 rating decision (the effective date had been October 18, 1983).  The RO assigned an initial noncompensable disability rating from July 8, 1970 through February 12, 1975, an initial 10 percent disability rating from February 13, 1975 through September 16, 1975, an initial 30 percent disability rating from September 17, 1975 through October 22, 1977, and an initial 60 percent disability rating from October 23, 1977 through September 22, 1983.  A temporary total (100 percent) rating was assigned from September 22, 1983 through October 17, 1983 on the basis of hospitalization over 21 days and a schedular 100 percent rating was assigned from October 18, 1983.

As the Veteran was granted the full benefit sought for chronic sickle cell disease during the period from September 22, 1983 through October 17, 1983, his appeal for a higher initial rating for this disability during that period will not be addressed by the Board.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

In June 2011, the RO granted a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities, from October 23, 1977.

In the November 2012 decision, the RO denied service connection for glaucoma, a rating in excess of 70 percent for PTSD, a rating in excess of 10 percent for type II diabetes mellitus, and a compensable rating for chloracne.

In May 2016, the Board granted the Veteran's motion to advance this appeal on its docket pursuant to 38 C.F.R. § 20.900 (c) (2015).  38 U.S.C.A. § 7107 (a)(2) (West 2014).

The Veteran testified before the undersigned at a June 2016 videoconference hearing at the RO.  A transcript of the hearing has been associated with his file.

The Board notes that the agency of original jurisdiction (AOJ) characterized the eye issue on appeal as entitlement to service connection for glaucoma and adjudicated this issue on a de novo basis in the November 2012 rating decision and a March 2015 statement of the case.  Regardless, a claim of service connection for glaucoma was denied by way of an April 2008 Board decision.  Where the claim in question has been finally adjudicated, the statutes make clear that the Board must initially determine whether new and material evidence has been submitted with regard to the claim of service connection for glaucoma.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  Only where the Board concludes that new and material evidence has been received does it have jurisdiction to consider the merits of this claim.  Hickson v. West, 11 Vet. App. 374, 377 (1998).  Thus, despite the prior characterization of the issue throughout the appeal, the Board has re-characterized the eye issue on appeal as whether new and material evidence has been received to reopen the claim of service connection for bilateral glaucoma.  

The issues of whether new and material evidence has been received to reopen a claim of service connection for bilateral glaucoma and entitlement to increased ratings for type II diabetes mellitus and chloracne are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  In June 2016, prior to the promulgation of a decision in the appeal, the Veteran withdrew from appeal the issue of entitlement to an increased rating for PTSD.

2.  From July 8, 1970 through December 31, 1974, the Veteran experienced intermittent painful sickle cell disease crises which resulted in moderate impairment of his health

3.  From January 1, 1975 through October 20, 1977, the Veteran experienced increasingly frequent painful sickle cell disease crises which required hospitalization multiple times per year.

4.  From October 21, 1977 through September 21, 1983, the Veteran experienced repeated painful sickle cell disease crises which were totally incapacitating.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal by the Veteran, as to the issue of entitlement to an increased rating for PTSD, are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

2.  The criteria for an initial 30 percent rating, from July 8, 1970 through December 31, 1974, an initial 60 percent rating, from January 1, 1975 through October 20, 1977, and an initial 100 percent rating, from October 21, 1977 through September 21, 1983, for chronic sickle cell disease have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.10, 4.21 (2015), 4.117, Diagnostic Code (DC) 7714 (effective September 9, 1975).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Withdrawal of Appeal

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the Veteran or by his or her authorized representative in writing or on the record at a hearing on appeal.  Id.   

In the present case, it was acknowledged on the record during the June 2016 hearing and in signed written statements from the Veteran and his representative dated in June 2016 that the Veteran wished to withdraw from appeal the issue of entitlement to an increased rating for PTSD.  As the Veteran has withdrawn the appeal as to this issue, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the issue on appeal, and the appeal is dismissed. 

II. Higher Initial Rating

A. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

The appeal for a higher initial rating for chronic sickle cell diseases arises from the Veteran's disagreement with the initial ratings assigned after the award of an earlier effective date for the grant of service connection for chronic sickle cell disease.  The courts have held, and VA's General Counsel has agreed, that where an underlying claim has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (2003).

The United States Court of Appeals for Veterans Claims (Court) has elaborated that filing a notice of disagreement begins the appellate process, and any remaining concerns regarding evidence necessary to establish a more favorable decision with respect to downstream elements (such as initial rating) are appropriately addressed under the notice provisions of 38 U.S.C.A. §§ 5104 and 7105.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  Where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream elements.  Id.  There has been no allegation of such error in this case.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

The Court has held that the provisions of 38 C.F.R. § 3.103(c)(2) (2015) impose two distinct duties on VA employees, including Board personnel, in conducting hearings: the duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488   (2010) (per curiam).  Here, the Board finds that, consistent with Bryant, there has been substantial compliance with the duties set forth in 38 C.F.R. § 3.103(c)(2), and that the June 2016 Board hearing was legally sufficient.  

At the Veteran's June 2016 hearing, the undersigned Veterans Law Judge (VLJ) identified the issues on appeal (including entitlement to a higher rating for chronic sickle cell disease prior to October 18, 1983).  Also, information was solicited during the hearing regarding the symptoms and history of the Veteran's sickle cell disease prior to October 18, 1983 and the treatment received for the disability. Therefore, not only was the issue "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  Id. at 497.  Although the VLJ did not explicitly suggest the submission of any additional evidence, the Veteran and his representative identified potentially outstanding treatment records, the record was held open for an additional 60 days to allow for the submission of additional evidence, and the Veteran has subsequently submitted additional relevant evidence.  The hearing discussion did not reveal any other specific, existing evidence that had been overlooked with regard to the instant appeal.    

VA obtained the Veteran's service treatment records, Social Security Administration (SSA) disability records, and all of the identified relevant post-service VA treatment records and private medical records.  In addition, the Veteran was afforded VA examinations during the relevant claim period to assess the severity of his sickle cell disease and he has submitted a private medical opinion addressing the severity of the disability during the claim period. 

B. Analysis

Disability ratings are determined by the application of rating criteria set forth in the VA Schedule for Rating Disabilities (38 C.F.R. Part 4) based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155.

Where service connection has been granted and the assignment of an initial rating is disputed, separate ratings may be assigned for separate periods of time based on the facts found.  In other words, the ratings may be "staged."  Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected.  38 C.F.R. § 4.21.

The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.   38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran's chronic sickle cell disease is rated under 38 C.F.R. § 4.118, DC 7714.  Under the version of DC 7714 applicable to the claim period at issue in this case, a 10 percent rating is warranted for mild sickle cell anemia which is asymptomatic, established case in remission, but with identifiable organ impairment.  A 30 percent rating is warranted for moderately severe sickle cell anemia following repeated hemolytic sickling crises, but with only moderate impairment of health.  A 60 percent rating is warranted for severe sickle cell anemia with painful hemolytic crises several times a year or in symptom combinations less disabling than those outlined in the criteria for a 100 percent rating with more than light manual labor not feasible.  A 100 percent rating is warranted for pronounced sickle cell anemia with repeated painful crises, occurring in skin, joints, bones or any major organs caused by hemolysis and sickling of red blood cells, with anemia, thrombosis, and infarction, in symptom combinations that are totally incapacitating. 38 C.F.R. § 4.117, DC 7714 (effective September 9, 1975).

In this case, an August 1970 VA examination report and VA treatment records dated from January 1971 to May 1976 indicate that the Veteran developed sickle cell disease following prolonged treatment for an infection of the left distal tibia.  He was employed at a shipyard and "did alright" until July 1971 when he developed pain in the flanks, arms, and legs.  His symptoms were relieved with pain medication, but he subsequently continued to experience intermittent episodes of pain in the lateral area of the upper abdomen, his face, arms, chest, left costorenal area, and teeth, widespread achiness, numbness in his lips, generalized headaches, chills, vomiting, drowsiness, tingling in his chest and back, weakness, lightheadedness, and fever.  Hemoglobin electrophoresis was compatible with sickle cell hemoglobin disease.  The Veteran was hospitalized for such symptoms from January to February 1972, in February 1975 (beginning on February 13, 1975, at which time he reported a 3 week history of chills, headaches, pain to the left costorenal area, and emesis), from September to October 1975, and in May 1976.  He was treated with bedrest, pain medication, antibiotics, intravenous fluids, and other symptomatic and supportive measures and he was able to return to his pre-hospitalization activities.  The Veteran was diagnosed as having sickle cell disease with sickle cell crises.

A November 1977 VA hospital summary (VA Form 10-1000) and VA treatment records dated in October and November 1977 reflect that the Veteran was admitted to the VA Medical Center in Biloxi, Mississippi on October 23, 1977 with evidence of sickle cell anemia with vaso-occlusive phenomena (painful crisis), which was manifested by chest, leg, back, and buttock pain, weakness, nausea, and headaches.  He reported that he had experienced several attacks during the previous 2 months.  He was treated with bedrest, regular diet, and medication, and showed a progressive, favorable response with complete recovery.  He became ambulatory and asymptomatic and was discharged on November 7, 1977.  He was able to return to normal activities at home, but he was advised not to return to work as a crane operator and it was recommended that he attempt to obtain a re-assignment to other work assignments (such as dock supervisor) or return to school for "soft-core training."

A February 1978 letter from the Veteran, medical records dated from February 1978 to April 1982, and SSA disability records include reports of intermittent pain in the Veteran's joints, legs, hands, hips, chest, and back, headaches, shortness of breath, muscle weakness, dizziness, and swelling of body tissues.  He was employed at a shipyard until October 1977, during which time he was a chipper who ground and chipped steel for welding (for 5 months beginning in August 1970), a fan man who provided ventilation for employees on ships (for 17 months beginning in February 1971), and a crane operator (from July 1972 until October 1977).  He stopped working on October 21, 1977, but even when he was employed he "stayed out sick with [sickle cell disease] more than [he] was on the job" and had been taken to the hospital on several occasions for emergency treatment.  VA physicians indicated in April 1978 statements that the Veteran had experienced sickle cell crises which required acute medical care or admission.  As a result of the severe and permanent nature of his illness, he was "essentially disabled permanently" and he was unable to pursue substantially gainful employment.  A private physician (R.P. Morris, M.D.) reported in an April 1978 letter that he had treated the Veteran since September 1972 and that the Veteran had experienced several crises since October 1977.  He attempted to work, but each time he experienced syncope and weakness.  Thus, he was "not fit for gainful employment" and would possibly be permanently disabled.  He was granted SSA disability benefits in May 1978 on the basis of sickle cell anemia and folic and iron deficiency anemia.
In April 1982 letters, members of the Escambia County Sickle Cell Foundation reported that they had known the Veteran for approximately one to one and one-half years.  During that time, he suffered severe pain and distress from sickle cell disease, he had to go to the hospital every time he suffered a sickle cell crisis, it appeared that his symptoms were getting worse, and he experienced a crisis at least twice a month.

Medical records dated from May 1982 to September 1983 indicate that the Veteran's sickle cell disease was progressively worsening, that he had experienced numerous crises which required emergency room and hospital treatment, and that the crises were occurring more frequently (up to 1 to 2 times per month).  The symptoms associated with his sickle cell disease included joint pain (e.g. shoulders, knees), arm pain, hand pain, chest pain, abdominal aching, headaches, nausea, vomiting, and swollen hands and fingers.

In an October 2011 letter, registered nurse A. Canty, RN, BSN, CLNC reported that she had reviewed the Veteran's claims file and that hemoglobin electrophoresis was performed in 1967 and showed Hemoglobin S of 48.8 percent and Hemoglobin C of 51.2 percent, which was indicative of Hemoglobin SC disease.  The Veteran remained fairly asymptomatic between 1970 and 1975 and had few reported sickle cell crises or organ impairments.  In January 1972, the Veteran was hospitalized with a diagnosis of flu and sickle cell trait, but liver studies were within normal limits and there was no report of jaundice.  He was working at a shipyard and did "alright" until July 1971, at which time he developed pain in his flanks, arms, and face.  He received treatment for the pain and his symptoms improved.  He was re-hospitalized in February 1975 with complaints of pain in his knees, legs, and back and clinical presentation included an abnormal liver profile, a fever of 102, slightly jaundiced eyes, and positive sickling.  The Veteran was diagnosed as having sickle cell trait, silent hepatitis secondary to sickle cell crisis, and acute pyelonephritis (kidney infection).  He had ongoing complains of pain, to include bone pain.  He was hospitalized in September 1975 with a diagnosis of Hemoglobin SC with sickle cell crisis and presented with complaints of dull aching pain in his left shoulder, axilla, and left arm, chills, headache, nausea, vomiting, and pain on urination.  He was treated with pain medications and the examiner reported that the Veteran had slight symptoms of a sickle cell crisis.  A May 1976 hospitalization included symptoms of jaundice and anemia and the Veteran's treatment regimen included antibiotics for a urinary tract infection.

Additional hospitalizations occurred in June 1976, October 1977, September 1982, and September 1983 for sickle cell disease.  During the October 1977 hospitalization, an examiner recommended that the Veteran not return to work as a crane operator and indicated that he needed to be re-trained for a lighter job.  A physician reported in April 1978 that the Veteran was unable to perform substantially gainful employment due to sickle cell disease.

A. Canty then opined that the Veteran's sickle cell disease most closely approximated a 60 percent rating as early as February 1975.  She reasoned that the Veteran had experienced repeated episodes of sickle cell pain (crisis) which required hospitalization.  There were two separate hospitalizations in 1975 and 1976 for sickle cell crisis.  Additionally, the Veteran had clinical manifestations of organ impairment as early as February 1975, which included abnormal liver profiles, a diagnosis of silent hepatitis secondary to sickle cell crisis, the presence of jaundice, positive sickling, symptoms of anemia, and acute pyelonephritis.  The Veteran presented to medical examinations in 1975 with complaints of bone pain, right arm pain, and aching pain all over his body.  Sickle cell pain (crisis) does not always necessitate hospitalization and mild to moderate pain can be managed in a home setting.  Hospitalization for sickle cell pain (crisis) is recommended for severe pain, fever, chest pain, difficulty breathing, or any other issue that is unable to be managed at home.

Nurse Canty further explained that the Veteran had sickle cell trait and sickle cell disease (Hemoglobin SC).  Sickle cell disease is an inherited genetic condition.  One cannot have sickle cell trait and progress to sickle cell disease.  Hemoglobin electrophoresis confirmed a diagnosis of sickle cell disease as early as 1967, with repeat testing in 1975 reporting the same finding.  Hemoglobin electrophoresis results from 1975 to 1976 showed the presence of both Hemoglobin S and Hemoglobin C.  Results from hemoglobin electrophoresis testing indicated that the Veteran has sickle cell disease (Hemoglobin SC).
The evidence dated prior to the Veteran's February 1975 hospitalization reflects that he was employed on a full time basis at a ship yard, that he performed predominantly manual labor prior to his time as a crane operator, and that he did not experience any significant sickle cell disease symptoms until approximately July 1971 when he developed pain in the flanks, arms, and legs.  These symptoms were relieved with pain medication and there is no evidence of significant sickle cell symptoms until the Veteran's hospitalization from January to February 1972.  In light of this evidence and resolving all reasonable doubt in the Veteran's favor, the Board finds that the symptoms of the Veteran's sickle cell disease more closely approximated the criteria for a 30 percent rating under DC 7714 (indicative of moderately severe sickle cell anemia with moderate impairment of health) during the entire period from July 8, 1970 through December 31, 1974.  A rating in excess of 30 percent is not warranted during this period because the Veteran was fairly asymptomatic until approximately July 1971, his crisis in July 1971 was effectively resolved with pain medication, the only other significant crisis occurred when he was hospitalized from January to February 1972, and he was able to work on a full time basis performing more than just light manual labor.  Hence, an initial 30 percent rating (but no higher) for chronic sickle cell disease is granted during the entire period from July 8, 1970 through December 31, 1974.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 4.7, 4.118, DC 7714 (effective September 9, 1975).

As for the period from January 1, 1975 through October 20, 1977, the evidence reflects that the Veteran was hospitalized with painful sickle cell crises in February 1975, from September to October 1975, and in May 1976.  He was employed as a crane operator during this period, but he has reported that such employment was impacted by his sickle cell symptoms in that he missed significant time from work due to the symptoms and that he had to be taken from work for treatment on various occasions.  In light of the increased frequency of sickle cell crises and the October 2011 opinion of A. Canty, the Board finds that the symptoms of the Veteran's chronic sickle cell disease most closely approximated the criteria for a 60 percent rating under DC 7714 (which contemplates painful crises several times a year) during this period.  

It is unclear exactly when this more severe symptomatology began, but the Veteran did report when he presented for VA treatment on February 13, 1975 that he had a 3 week history of chills, headaches, pain to the left costorenal area, and emesis. Hence, resolving all reasonable doubt in the Veteran's favor, the earliest that it is factually ascertainable that his sickle cell disease warranted a 60 percent rating is January 1, 1975 and an initial 60 percent rating for chronic sickle cell disease is awarded for the entire period from January 1, 1975 through October 20, 1977.  Id.  A rating higher than 60 percent is not warranted during this period because although the Veteran reported significant occupational impairment from his sickle cell symptoms, he nonetheless remained employed on a full time basis as a crane operator, he was able to return to his pre-hospitalization activities following hospitalization for sickle cell symptoms, and overall his symptoms were not totally incapacitating.  

With respect to the period from October 21, 1977 through September 21, 1983, the Veteran was unemployed, medical professionals indicated that he was totally disabled and unable to work due to his sickle cell disease, and he experienced painful sickle cell crises of increasing frequency and severity.  In light of the severity of his symptoms during this period and the fact that he was precluded from any employment due to sickle cell symptoms, the Board finds that a 100 percent rating under DC 7714 is warranted for chronic sickle cell disease during the entire period from October 21, 1977 (the date that the Veteran's employment ended) through September 21, 1983.  Thus, the full benefit sought on appeal has been granted during this period. 

Extraschedular Consideration

Pursuant to 38 C.F.R. § 3.321(b)(1), the Under Secretary for Benefits or the Director of Compensation Service is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1).  The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  The Board must specifically address whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242, 244 (2008).

If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. Therefore, initially, there must be a comparison between the level of severity and symptomatology of a claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").

The symptoms associated with the Veteran's disability are all contemplated by the appropriate rating criteria as set forth above.  Specifically, DC 7714 contemplates all symptoms associated with painful sickle cell crises and the extent to which these symptoms impair the Veteran's overall health and his ability to function and perform activities.  The Veteran has not demonstrated any symptomatology that falls outside the scope of the applicable criteria.  Thus, referral for consideration of an extraschedular evaluation is not warranted.  38 C.F.R. § 3.321(b)(1).

In addition, in Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014), the United States Court of Appeals for the Federal Circuit held that "[t]he plain language of § 3.321(b)(1) provides for referral for extra-schedular consideration based on the collective impact of multiple disabilities."  Here, however, the Veteran has not asserted, and the evidence of record does not suggest, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  See Yancy v. McDonald, 27 Vet. App. 484, 495 (Fed. Cir. 2016).  The Veteran's sickle cell disease is appropriately rated as a single disability and there is no additional sickle cell impairment that has not been attributed to or considered in conjunction with the service-connected disability.  Hence, a remand is not warranted for referral for extraschedular consideration on the basis of the collective impact of multiple disabilities.

Total Disability Rating Based on Individual Unemployability (TDIU)

The Court has held that entitlement to a TDIU may be an element of an appeal for a higher initial rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Entitlement to a TDIU is raised where a veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); see Jackson v. Shinseki, 587 F.3d 1106, 1109-10 (2009) (holding that an inferred claim for a TDIU is raised as part of an increased rating claim only when the Roberson requirements are met).

As noted above, the RO granted a TDIU from October 23, 1977 by way of a June 2011 rating decision.  Also, the Board is granting a total (100 percent) rating for chronic sickle cell disease during the entire period from October 21, 1977 (the date that the Veteran's employment ended) through September 21, 1983.  Despite the occupational limitations caused by the Veteran's sickle cell disease, he was employed on a full time basis during the entire claim period prior to October 21, 1977.  He has not reported, and the evidence does not otherwise reflect, that he was unemployed prior to this date due solely to service-connected disability or that he was prevented from securing and following gainful employment due to any such disability prior to October 21, 1977.  As there is no evidence of unemployability due to a service-connected disability during that period, the question of entitlement to a TDIU during that period is not raised under Roberson and Rice in this instance.

ORDER

The appeal as to the issue of entitlement to a rating in excess of 70 percent for PTSD is dismissed.

Entitlement to an initial 30 percent rating, from July 8, 1970 through December 31, 1974, an initial 60 percent rating, from January 1, 1975 through October 20, 1977, and an initial 100 percent rating, from October 21, 1977 through September 21, 1983, for chronic sickle cell disease is granted, subject to controlling regulations governing the payment of monetary awards.


REMAND

A veteran must be afforded a thorough and contemporaneous examination when the record does not adequately reveal the current state of his disability.  Hart v. Mansfield, 21 Vet. App. 505, 508 92007) (citing, inter alia, Green v. Derwinski, 1 Vet. App. 121, 124 (1991)).  The record is inadequate and the need for a contemporaneous examination occurs when there is evidence (including a veteran's statements) of a possible increase in disability since the last examination.  Hart, 21 Vet. App. at 508 (citing, inter alia, Snuffer v. Gober, 10 Vet. App. 400, 403 (1997)).

The evidence suggests that the Veteran's service-connected diabetes mellitus and chloracne may have worsened since his last VA examinations in November 2012.  For example, the November 2012 examination reports reflect that the Veteran's diabetes was well controlled without a restricted diet or medication, that his activities were not restricted due to diabetes, and that he was not experiencing any acne/chloracne.  He reported during the June 2016 hearing, however, that his diabetes was treated by a restricted diet and oral medications and that his activities were restricted due to diabetes.  Also, he experienced pus filled sores over his body which would occasionally bleed.  Given this evidence, VA's duty to obtain new examinations as to the current severity of the Veteran's service-connected diabetes and chloracne is triggered.

Moreover, the VCAA requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (c), (d). The VCAA's duty to assist includes a duty to help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody.  38 C.F.R. § 3.159 (c)(4).

The Veteran reported during the June 2016 hearing that he continued to receive VA treatment for eye problems, diabetes, and skin problems.  The complete VA treatment records that have been obtained by the AOJ which are included in the claims file are from the Gulf Coast Veterans Health Care System and are dated to March 2015.  Although the Veteran has submitted some variously dated VA treatment records dated after March 2015, it appears that there are additional VA treatment records that have not yet been obtained.  VA has a duty to obtain any additional relevant records.  38 U.S.C.A. § 5103A (b),(c); Bell v. Derwinski, 2 Vet. App. 611, 612-13 (1992).

Accordingly, the claims remaining on appeal are REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain and associate with the file all outstanding VA records of the Veteran's treatment, to specifically include:

(a)  all records from the Gulf Coast Veterans Health Care System dated from March 2015 through the present; and

(b)  all such relevant records from any other sufficiently identified VA facility.

All efforts to obtain these records must be documented in the file.  Such efforts shall continue until the records are obtained or it is reasonably certain that they do not exist or that further efforts to obtain them would be futile.  If unable to obtain any identified records, take action in accordance with 38 C.F.R. § 3.159 (e).

2.  After all efforts have been exhausted to obtain and associate with the file any additional treatment records, schedule the Veteran for a VA examination to evaluate the current severity of his service-connected diabetes mellitus.  All indicated tests and studies shall be conducted.

All relevant electronic records contained in the VBMS and Virtual VA systems, including a copy of this remand along with any records obtained pursuant to this remand, must be sent to the examiner for review.

The examiner should report the nature and severity of all clinical manifestations of the Veteran's diabetes mellitus, including symptoms and resulting complications. 

The examiner should specifically comment on whether the Veteran requires insulin (and the number of daily injections), oral medication, a restricted diet, or regulation of activities, and the frequency and duration of any hospitalizations for hypoglycemic reactions or ketoacidosis. 

The examiner should also comment on whether maintenance of the Veteran's diabetes mellitus requires regular visits to a diabetic care provider, and if so, the regularity with which those visits are necessary.

The examiner must provide reasons for any opinion given.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such statements by the Veteran must be specifically acknowledged and considered in formulating any opinions concerning the severity of his diabetes mellitus.

3.  After all efforts have been exhausted to obtain and associate with the file any additional treatment records, schedule the Veteran for a VA examination to evaluate the current severity of his service-connected chloracne.  All indicated tests and studies shall be conducted.

All relevant electronic records contained in the VBMS and Virtual VA systems, including a copy of this remand along with any records obtained pursuant to this remand, must be sent to the examiner for review.

The examiner should comment on the presence, location of, and percentage of the face and neck affected by deep acne and/or superficial acne, if any (including during any periods of flare up if the examination is not conducted during such a period).

The examiner should note whether the Veteran experiences flare ups of his service-connected chloracne and, if so, whether the examination is being conducted during a period of flare up.  The examiner should also note whether there are any specific periods during which any such flare ups occur or whether they are intermittent/unpredictable.

The examiner should also report the nature and severity of any scars associated with the service-connected chloracne, to include whether any scar causes any loss of function.  Specifically, the examiner should note each scar size, whether any scar is superficial, deep, nonlinear, unstable, or painful, whether there is visible or palpable tissue loss, whether there is either gross distortion or asymmetry of features or paired sets of features, and whether there are any characteristics of disfigurement.

To the extent possible, the manifestations of the Veteran's chloracne should be distinguished from those of any other skin disease present.

The examiner must provide reasons for any opinion given.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such statements by the Veteran must be specifically acknowledged and considered in formulating any opinions concerning the severity of his chloracne.

4.  If a benefit sought on appeal remains denied, the AOJ should issue an appropriate supplemental statement of the case.  After the Veteran is given an opportunity to respond, the case should be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


